United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-32
Issued: September 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 4, 2010 appellant filed a timely appeal from a June 15, 2010 decision of the
Office of Workers’ Compensation Programs, which granted him a schedule award. Pursuant to
the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than eight percent permanent impairment of each
upper extremity, for which he received schedule awards.
FACTUAL HISTORY
On August 27, 1997 appellant then a 42-year-old mail handler, filed a Form CA-2, notice
of occupational disease, alleging that he developed bilateral carpal tunnel syndrome as a result of
performing his work duties. OWCP accepted bilateral carpal tunnel syndrome. Appellant
1

5 U.S.C. §§ 8101-8193.

stopped work intermittently and returned to light duty on January 19, 2008 and regular duty on
March 12, 2008.
A June 22, 2006 electromyogram (EMG) showed bilateral carpal tunnel syndrome, no
evidence of cervical radiculopathy, brachial plexopathy, ulnar neuropathy or polyneuropathy.
OWCP authorized surgery. On September 12, 2006 Dr. Howard M. Baruch, a Board-certified
orthopedic surgeon, performed a right wrist carpal tunnel release and median nerve neurolysis
and diagnosed right carpal tunnel syndrome. On November 16, 2006 he performed a left carpal
tunnel syndrome release and median nerve neurolysis and diagnosed left carpal tunnel syndrome.
In reports dated November 7, 2007 to March 12, 2008, Dr. Baruch noted that appellant was
progressing well postoperatively.
On September 4, 2008 appellant filed a claim for a schedule award. He submitted a
June 3, 2008 report from Dr. David Weiss, an osteopath, who diagnosed cumulative and
repetitive trauma disorder, bilateral carpal tunnel syndrome and status post open bilateral carpal
tunnel release. Dr. Weiss opined that appellant had a 26 percent permanent impairment of the
right arm and a 38 percent impairment of the left arm in accordance with the fifth edition of the
of the American Medical Association, Guides to the Evaluation of Permanent Impairment,
(A.M.A., Guides).2 He opined that appellant reached maximum medical improvement on
June 3, 2008. Dr. Weiss calculated that impairment on the right arm due to lateral pinch deficit
was 10 percent3; 10 percent impairment of the right arm for Grade 4 sensory deficit or pain in the
distribution of the median nerve4; and 9 percent impairment for Grade 3/4 motor strength deficit
of the right thumb5; for total combined impairment of 26 percent of the right arm. With regard to
the left arm, Dr. Weiss calculated impairment due to lateral pinch deficit was 10 percent6;
31 percent impairment of the arm for Grade 2 sensory deficit or pain in the distribution of the
median nerve7; for total combined impairment of 38 percent of the left arm.
OWCP referred the matter to an OWCP medical adviser who, in an August 20, 2008
report, disagreed with Dr. Weiss with regard to the right arm noting that appellant had 23 percent
impairment of the right arm and concurred with his findings that appellant had 38 percent
impairment of the left arm pursuant to the A.M.A., Guides. The medical adviser calculated that
impairment on the right upper extremity due to lateral pinch deficit was 10 percent; 10 percent
impairment of the right upper extremity for Grade 4 sensory deficit or pain in the distribution of
the median nerve; and 5 percent impairment for Grade 3/4 motor strength deficit of the right
thumb; for total combined impairment of 23 percent of the right arm. For the left arm, the
medical adviser calculated impairment due to lateral pinch deficit was 10 percent; 31 percent
2

A.M.A., Guides (5th ed. 2001).

3

Id. at 509, Table 16-34.

4

Id. at 482, 492, Table 16-10, 16-15.

5

Id.

6

Id. at 509, Table 16-34.

7

Id. at 482, 492, Table 16-10, 16-15.

2

impairment of the left upper extremity for Grade 2 sensory deficit or pain in the distribution of
the median nerve for total combined impairment of 38 percent of the left arm.
OWCP found a conflict in medical opinion between Dr. Weiss, the attending osteopath
and OWCP’s medical adviser as to the extent of impairment to appellant’s arms. To resolve the
conflict OWCP on November 19, 2008 referred appellant to a referee physician, Dr. Richard
Lebovicz, a Board-certified orthopedist.
In a June 18, 2009 report, Dr. Lebovicz noted evaluating appellant on March 9, 2009. He
reported appellant’s complaints of numbness in both hands with loss of strength in the hands and
difficulty with the right thumb not opposing the other fingers. Dr. Lebovicz noted examination
findings for the right arm of decreased sensation to touch in the median nerve distribution,
position Tinel and Phalen’s tests, mild thenar muscle wasting, weak pinch strength, weakness in
opposing the right thumb to the other fingers and diminished two-point discrimination. For the
left arm, examination revealed decreased sensation to touch and to pinprick involving the median
nerve distribution, decreased two-point discrimination and weak motor function with regard to
pinch and opposition. Dr. Lebovicz applied the sixth edition of the A.M.A., Guides8 and
determined that appellant had eight percent rating of each arm secondary to carpal tunnel
syndrome. He stated that with regard to the right upper extremity he applied the A.M.A.,
Guides, Table 15-23, page 449 and used a grade modifier of three for test findings, history and
physical findings for each arm. For the functional scale, Dr. Lebovicz noted a QuickDASH score
of 50 for the right side and 43.25 for the left. Based on this, he opined that appellant had eight
percent impairment of each arm secondary to bilateral carpal tunnel problem. Dr. Lebovicz
noted that appellant reached maximum medical improvement on March 12, 2008.
In a report dated July 7, 2009, an OWCP medical adviser noted that EMG and nerve
conduction studies and physical examination revealed bilateral carpal tunnel syndrome. He
noted that, pursuant to the sixth edition of the A.M.A., Guides, page 449, Table 15-23, the
functional history indicated a Grade 3 modifier with constant symptoms and difficulty with
thumb opposition of the right hand and numbness and tingling in the left hand. The medical
adviser further noted that physical examination and findings include decreased sensation and
weakness bilaterally for a Grade 3 modifier. He requested that OWCP obtain a supplemental
report from the referee physician providing the quick functional scale so that he could assign the
appropriate modifier for the carpal tunnel syndrome calculation.
OWCP requested a supplemental report from Dr. Lebovicz. In a September 18, 2009
letter, Dr. Lebovicz’ office requested clarification from the medical adviser with regard to the
“quick function scale” noting that this terminology was not in the sixth edition of the A.M.A.,
Guides. His office provided page five of his June 18, 2009 report and pointed out the
QuickDASH score of 50 for the right side and 43.25 for the left side.
In a November 23, 2009 report, the medical adviser noted that Dr. Lebovicz used Table
15-23, page 449 of the A.M.A., Guides, noting for the right upper extremity, a test findings
modifier of three, history grade modifier of three, physical findings grade modifier of three and a
functional QuickDASH score of 50. He calculated an eight percent impairment of the right
8

A.M.A., Guides (6th ed. 2009).

3

upper extremity for the default grade modifier of three. With regard to the left upper extremity,
the medical adviser noted a test findings modifier of three, history grade modifier of three,
physical findings grade modifier of three and a functional QuickDASH score of 43.25. He
calculated an eight percent impairment of the right upper extremity. The medical adviser
concluded that, based on Dr. Lebovicz’ report and Table 15-23 of the A.M.A., Guides, appellant
sustained an eight percent impairment for each upper extremity.
In a decision dated December 8, 2009, OWCP granted appellant a schedule award for
eight percent impairment of the right and left upper extremities. The period of the award was
from March 16, 2008 to February 28, 2009.
On December 15, 2009 appellant requested an oral hearing which was held on
March 30, 2010.
In a decision dated June 15, 2010, the hearing representative affirmed the December 8,
2009 OWCP decision.
LEGAL PRECEDENT
The schedule award provisions of FECA9 provide compensation to employees sustaining
impairment from loss or loss of use of specified member of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
has been adopted by OWCP as a standard for evaluation of schedule losses and the Board has
concurred in such adoption.10 Effective May 1, 2009, OWCP began using the sixth edition of the
A.M.A., Guides to calculate schedule awards.11
If carpal tunnel syndrome is found under the standards of Appendix 15-B, impairment is
evaluated under the scheme found in Table 15-23 (Entrapment/Compression Neuropathy
Impairment) and accompanying relevant text.12 In Table 15-23, grade modifiers are described
for test findings, history and physical findings. A survey completed by a given claimant, known
by the name QuickDASH, may be used to further modify the grade and to choose the appropriate
numerical impairment rating.13 If carpal tunnel syndrome is not found under the standards of

9

Supra note 1.

10

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims
Chapter 2.808.6(a) (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
12

See id. at Table 15-23.

13

Id. at 448.

4

Appendix 15-B, impairment due to median nerve dysfunction is evaluated under the scheme
found in Table 15-21 (Peripheral Nerve Impairment: Upper Extremity Impairments).14
ANALYSIS
OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome and authorized
carpal tunnel releases which were performed on September 12 and November 16, 2006. A
conflict in the medical evidence arose between his attending physician, Dr. Weiss, who disagreed
with an OWCP medical adviser, concerning impairment of the right and left upper extremities.
Consequently, OWCP referred appellant to Dr. Lebovicz to resolve the conflict.15 The impartial
medical examiner, Dr. Lebovicz, found that, under the sixth edition of the A.M.A., Guides,
appellant had eight percent impairment to each arm and the medical adviser concurred with his
conclusion. Accordingly, OWCP issued a schedule award for eight percent impairment of the
left and right upper extremities.
Appellant contends that there was no medical conflict between Dr. Weiss and an OWCP
medical adviser with regard to his left upper extremity impairment as both opined that he was
entitled to a 38 percent impairment rating pursuant to the fifth edition of the A.M.A., Guides and
that OWCP improperly applied the sixth edition of the A.M.A., Guides to his case.
The Board finds that, under the circumstances of this case, the opinion of Dr. Lebovicz
was not an impartial medical specialist with regard to permanent impairment because there was
no conflict of medical opinion at the time of OWCP’s referral to Dr. Lebovicz. As noted, both
physicians agreed on appellant’s left arm impairment so there was no conflict with regard to the
left arm. For the right arm, Dr. Weiss’ opinion on impairment was not in accordance with the
fifth edition of the A.M.A., Guides, that was used at the time of his June 3, 2008 report. He
based appellant’s impairment, in part, on lateral pinch deficit of 10 percent.16 However, the
Board notes that, in a carpal tunnel schedule award case, there generally will be no ratings based
on loss of motion or grip strength.17 OWCP procedures18 specifically provide that upper
extremity impairment secondary to carpal tunnel syndrome and other entrapment neuropathies
should be calculated using section 16.5d and Tables 16-10, 16-11 and 16-15.19 Thus, Dr. Weiss’
opinion was not in conformance with the standard used by OWCP to evaluate permanent
impairment and was insufficient to create a medical conflict. However, while Dr. Lebovicz’
opinion is not entitled to the special weight afforded to an impartial specialist, his report can still
14

Id. at 437-40, Table 15-21 (portion relating to median nerves).

15

See 5 U.S.C. § 8123(a) (if there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall make an
examination).
16

See A.M.A., Guides 509, Table 16-34 (5th ed. 2001).

17

Id. at 494-95. Section 16.5d of the A.M.A., Guides 494 provides that, “in compression neuropathies, additional
impairment values are not given for decreases grip strength.”
18

See Federal (FECA) Procedure Manual, supra note 11, Chapter 2.808 (March 1995).

19

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

5

be considered for its own intrinsic value20 and can still constitute the weight of the medical
evidence.21
In a June 18, 2009 report, Dr. Lebovicz reviewed the medical records and examined
appellant and found that he had eight percent rating of each arm secondary to carpal tunnel
syndrome under the standards of the sixth edition of the A.M.A., Guides. The Board finds that
he properly applied these standards to reach his conclusion about the permanent impairment of
appellant’s right and left upper extremity. Dr. Lebovicz properly made reference to Table 15-23
(Entrapment/Compression Neuropathy Impairment) on page 449 of the sixth edition of the
A.M.A., Guides.22 Based on his examination and review of the record, he chose a grade modifier
of three for test findings, history and physical findings. The grade modifiers were then averaged
and rounded to the nearest integer to determine the average grade. The bottom of the table gives
the default impairment value for each average grade.23 Based on this, Dr. Lebovicz opined that
appellant had eight percent impairment of each arm secondary to bilateral carpal tunnel problem.
An OWCP medical adviser reviewed Dr. Lebovicz’ report, concurred in his findings and
correlated them to provisions in the A.M.A., Guides. He noted that EMG and nerve conduction
studies and physical examination revealed bilateral carpal tunnel syndrome. The medical adviser
noted that pursuant to the sixth edition of the A.M.A., Guides, Table 15-23, Dr. Lebovicz’
properly determined that test findings, physical findings and functional history all qualified as
grade modifier three. He concluded that, based on Dr. Lebovicz’ report and Table 15-23 of the
A.M.A., Guides, appellant had eight percent impairment for each upper extremity. The Board
finds that an OWCP medical adviser properly applied the A.M.A., Guides, to the findings
presented by Dr. Lebovicz in rating impairment to appellant’s bilateral upper extremities. There
is no other current medical evidence applying the sixth edition of the A.M.A., Guides, showing
any greater impairment.
The weight of the medical evidence therefore does not establish more than eight percent
impairment to each arm under the sixth edition of the A.M.A., Guides.
On appeal, appellant asserts that he has property right in a schedule award benefit under
the fifth edition of the A.M.A., Guides and a protected property interest cannot be deprived
without due process, citing Goldberg v. Kelly, 397 U.S. 254 (1970) and Mathews v. Eldridge,
424 U.S. 319 (1976). But these cases hold only that a claimant who was in receipt of benefits (in

20

See Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

21

See Leanne E. Maynard, 43 ECAB 482 (1992) (the Board found that a physician’s “opinion is probative even
though he was not an impartial medical examiner” and that the opinion of this physician and another physician were
sufficient to establish causal relation); Rosa Whitfield Swain, 38 ECAB 368 (1987) (the Board found that a physician
was improperly designated as an impartial medical specialist, but that his opinion nonetheless constituted the weight
of the medical evidence).
22

A.M.A., Guides 449, Table 15-23 (6th ed. 2009).

23

See id. at 448-49.

6

Goldberg public assistance and in Mathews Social Security benefits) could not have those
benefits terminated without procedural due process.24
In Harry D. Butler,25 the Board noted that Congress delegated authority to the Director
regarding the specific methods by which permanent impairment is to be rated. Pursuant to this
authority the Director adopted the A.M.A., Guides as a uniform standard applicable to all
claimants and the Board has concurred in the adoption.26 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of OWCP
should reflect use of the six edition of the A.M.A., Guides.27 The applicable date of the sixth
edition is as of the schedule award decision reached. It is not determined by either the date of
maximum medical improvement of when the claim for such award was filed.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that the probative evidence does not establish more than eight percent
bilateral arm impairment.

24

In Mathews the Court noted that the private interest that would be adversely affected by the erroneous
termination of benefits was likely to be less in a disabled worker than a welfare recipient and due process would not
require an evidentiary hearing.
25

43 ECAB 859 (1992).

26

Id. at 866.

27

FECA Bulletin No. 09-03 (March 15, 2009). FECA Bulletin was incorporated in the Federal (FECA)
Procedure Manual, supra note 11, Chapter 2.808.6(a) (January 2010).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 15, 2010 is affirmed.
Issued: September 23, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

